UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW THOMAS HODGSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cr-00212-ELH-1)


Submitted:   September 30, 2013           Decided:   October 8, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mirriam Z. Seddiq, MIRRIAM Z. SEDDIQ, P.C., Fairfax, Virginia,
for Appellant.   Michael Clayton Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Matthew      Thomas      Hodgson    pled       guilty,    pursuant     to   a

written plea agreement, to one count of possession of ammunition

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2006).      The parties agreed that a sentence of seventy-eight

months in prison was the appropriate disposition of the case,

and the district court accepted the agreement.

             Hodgson      now    appeals.        Counsel       has     filed   a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), finding

no meritorious grounds for appeal, but questioning the sentence.

Counsel     concedes,     however,       that    Hodgson      waived    his    right     to

appeal this issue.          Hodgson was advised of his right to file a

pro    se   supplemental        brief,    but    he    did    not     file   one.      The

Government has moved to dismiss Hodgson’s appeal of his sentence

based on his waiver of appellate rights.                     We dismiss in part and

affirm in part.

             In the absence of circumstances not present here, when

a defendant agrees to and receives a particular sentence, he

generally may not appeal his sentence.                  Cf. 18 U.S.C. § 3742(a),

(c) (2006); United States v. Calderon, 428 F.3d 928, 932 (10th

Cir.   2005).      Here,        the   district     court      imposed    the   specific

sentence     to   which    Hodgson       agreed,      and    the    sentence   did     not

exceed the statutory maximum.              Moreover, it was not imposed as a

result of an incorrect application of the Sentencing Guidelines

                                            2
because it was based on the parties’ agreement and not on the

district court’s calculation of the Guidelines.                       United States

v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United States v.

Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).                        Additionally,

Hodgson waived his right to appeal the issue he seeks to raise.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                          We

therefore    grant      the   Government’s      motion    to    dismiss   Hodgson’s

appeal to the extent that he challenges his sentence.

             In    accordance        with   Anders,      we    have   reviewed     the

entire record in this case and have found no meritorious issues

for appeal.       We therefore affirm Hodgson’s conviction, grant the

Government’s motion to dismiss the appeal of the sentence and

dismiss the appeal of the sentence.               Additionally, we grant the

motions to seal, deny as moot the motion to stay the briefing

order, and deny Hodgson’s counsel’s request to withdraw.

            This court requires that counsel inform Hodgson, in

writing,    of    the   right   to    petition    the    Supreme      Court   of   the

United States for further review.                If Hodgson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Hodgson.                        We dispense

with oral argument because the facts and legal contentions are



                                            3
adequately   presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4